internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-115700-99 cc corp b4 date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend company owner bank month a month b date c date d date e month f date g date h month i date j year k tam-115700-99 a b c d e f g h issues whether for purposes of sec_83 of the internal_revenue_code certain warrants granted by company to bank were granted in_connection_with_the_performance_of_services whether the issuance of warrants by company to bank is subject_to the investment_unit rules of sec_1273 facts in month a owner acquired all the stock of company in month b company filed for chapter bankruptcy on date c bank advised company that it would arrange credit accommodations for company when company became a reorganized debtor as defined in company’s amended plan_of_reorganization the loan commitment letter the loan commitment letter contained separate sections addressing interest fees expenses_incurred by the lender and warrants the warrants the warrants were not mentioned in any other section and the reasons why they were granted were not stated on date d company proposed its debtor’s amended plan_of_reorganization as modified debtor’s plan to the bankruptcy court the bankruptcy plan article vi c titled equity distributions provides on the effective date debtor shall issue to owner a shares of the new common_stock in exchange for the owner guarantee to bank and the owner loan the terms of the warrants granted to bank in connection with debtor-in-possession financing will remain in tam-115700-99 effect upon confirmation of the plan and will entitle bank to purchase up to b shares of new common_stock of the reorganized debtor for dollar_figurec per share on date e company signed a promissory note for advances to be made under a dollar_figured line of credit also executed on date e the line of credit agreement the line of credit agreement provided that company could request advances from bank up to dollar_figured before confirmation of the bankruptcy plan and dollar_figuree thereafter but not an amount in excess of its borrowing capacity borrowing capacity was defined to be the lesser_of dollar_figured before confirmation and dollar_figuree after confirmation or an amount equal to percent of the receivables borrowing base the receivables borrowing base was defined to be aggregate receivables less ineligible receivables and any reserves established by bank the note was to be paid_by the earlier of month f or confirmation of the bankruptcy plan the interest rate on advances under the line of credit was stated as prime plus f percent with prime having a floor of g percent based on the information provided this interest rate was above the normal rate offered by commercial lenders at the time and was due to the substantial risk that company represented due to the recent bankruptcy proceedings in addition owner was required to pledge all his stock in company as collateral for the guarantee of the line of credit under the line of credit agreement each day company delivered to bank a schedule describing the outstanding receivables and an inventory report company also was required to submit periodic financial reports and to maintain a minimum net_worth customers of company were directed to remit payment to a bank lockbox bank then accounted to company for collection as collections were made they were applied by bank to reduce the line of credit on date e company and bank executed a warranty agreement and on the same date company issued warrants to bank to purchase b shares of company stock approximately percent of the total shares the exercise period began on date h and extended through month i the exercise price was dollar_figurec per share the terms of the warrant agreement gave bank the right to put the warrants at any time on or after date h the put price would be computed by dividing the total number of outstanding shares of common_stock into the greater of i a multiple of earnings before interest and taxes ebit ii appraised value or iii book_value the terms of the warrant agreement also gave company the right to call the warrants at any time on or after date h the call price is equal to the put price multiplied by percent the warrants were not transferable and according to company had no readily ascertainable market_value the warrant agreement expressed no clear indication of the reasons why the warrants were granted the loan and security_agreement signed on date e did not discuss the warrants tam-115700-99 the bankruptcy plan was confirmed as of date g on that date the dollar_figured debtor- in-possession line of credit was paid off from the proceeds of the dollar_figuree line of credit from bank to company the terms of the dollar_figuree line of credit were identical to the earlier dollar_figured line of credit except for the dollar cap and the maturity_date two years from date g on date j company agreed to buy the warrants from bank for dollar_figureh using a term promissory note that was delivered on date h sec_4 of the agreement for purchase and sale of warrants provided as follows interest_reporting of purchase_price both parties acknowledge and agree i that the issuance to bank of the warrant was made solely as an inducement to bank to provide company with a line of credit and ii that any and all amounts payable to bank by company for purchase of the warrant represents additional compensation to bank for the line of credit and for the amount_loaned to company under the loan and security_agreement date date e and will be characterized as interest_income to bank for tax purposes on its year k return company deducted dollar_figureh as an interest_expense company’s senior vice president stated that the warrants were granted because bank wanted additional security and an interest kicker in contrast company’s representative stated that the dollar_figureh should not have been characterized as interest because it was a fee for providing credit like a loan origination fee for which he contended sec_83 would allow a deduction company’s position is that the warrants were given in exchange for services rendered by bank and because at the time they were given there was not readily_ascertainable_fair_market_value company is allowed a deduction when the warrants were disposed of by bank issue law and analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the taxable_year that includes that day under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 for the amount included in the service provider’s gross_income under sec_83 the rules governing such deductions are found in sec_1_83-6 of the income_tax regulations tam-115700-99 sec_83 provides that sec_83 does not apply to the transfer of an option not having a readily_ascertainable_fair_market_value however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's-length_transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1_83-7 sec_1_83-3 provides that property transferred to an employee or an independent_contractor or beneficiary thereof in recognition of the performance or the refraining from performance of services is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 as a general_rule any time warrants are transferred by a corporation to a banking institution in connection with the giving of credit they are transferred to compensate the bank for making the loan and not for services and if in the case of a loan to a financially troubled corporation the bank becomes involved in the corporation’s day-to-day operations services are not provided by the bank rather the bank is merely taking precautionary steps to ensure that its loan is repaid it is clear that the authorities discussing the phrase in_connection_with_the_performance_of_services including sec_1_83-3 require that it be broadly interpreted to mean more than compensation_for services rendered see 79_tc_864 aff’d 734_f2d_478 9th cir however the scope of the word services was never intended to be so broad as to cover all transactions in which property is transferred as consideration in a business setting see 92_tc_612 aff’d 920_f2d_1335 7th cir the issue of whether warrants issued in consideration for or in recognition of an increased risk assumed by two individuals and a corporation were transferred in_connection_with_the_performance_of_services was considered in centel the risk was assumed when a company of which the individuals and corporation were shareholders experienced financial difficulties to the point where banks required that the shareholders and corporation assume the increased risks as a condition for making loans in their analyses the courts noted that the legislative_history of sec_83 indicates that its purpose is limited to setting comprehensive rules for the tax treatment of deferred_compensation arrangements made between employers and employees in concluding that the warrants were not issued in_connection_with_the_performance_of_services it was noted that the assumption of additional risks on behalf of the company was a shareholder investment action undertaken to protect an investment and as such did not constitute the performance of services and did not arise in connection with the tam-115700-99 performance of services within the meaning of sec_83 none of the documents presented by the company indicate that company and bank agreed or intended that the dollar_figureh was compensation additionally none of the documents indicate what if any services were provided by bank based on the above we believe the warrants granted to bank were not transferred in_connection_with_the_performance_of_services within the meaning of sec_83 see 680_f2d_142 ct_cl aff'g in part and rev'g in part a f t r 2d ria ct_cl involving the classification of income for purposes of sec_861 through see also 73_tc_266 a borrower's sale of an equity_interest to a lender was not transferred in_connection_with_the_performance_of_services we note that company’s reliance on 27_f3d_367 9th cir and 103_tc_345 supplemented by 107_tc_187 appears misplaced both of those cases involve the payment of certain fees to investment bankers for services in connection with the leveraged buyouts because company has failed to show what if any services were provided by bank those cases are irrelevant to the determination of whether the dollar_figureh is deductible under sec_83 the warrants were not granted in_connection_with_the_performance_of_services within the meaning of sec_83 and thus the amount_paid to bank by company to purchase the warrants is not deductible under sec_83 issue sec_1273 defines original_issue_discount oid as the excess of a debt instrument’s stated_redemption_price_at_maturity over its issue_price the amount of oid is ratably includible in the income of the holder of the debt_instrument and deductible from the income of the borrower over the life of the debt_instrument see the tax_court in centel left open the possibility that where there are incidental services to providing a loan the provision of a loan could be services note that the service disagrees with this portion of the opinion except to the extent that it is applied to situations in which the property is transferred specifically for the incidental services only in bank of america the government argued that acceptance and confirmation commissions paid to a bank for effectively guaranteeing payments of buyers and foreign banks were for services performed in the united_states however the court concluded that the transaction involved the lending of credit and that the commissions although difficult to characterize were most analogous to interest tam-115700-99 sec_163 and sec_1272 sec_1273 provides rules for the treatment of an investment_unit for purposes of sec_1271 through sec_1273 provides that in the case of any debt_instrument and an option security or other_property issued together as an investment_unit the issue_price of the entire investment_unit is allocated between the two components based on their relative fair market values for tax purposes the debt and property components of an investment_unit are treated separately in this case company signed a promissory note for advances to be made under a dollar_figured line of credit on date e on the same date company issued the warrants to bank to purchase b shares of common_stock at an exercise price of dollar_figurec per share article vi c of the bankruptcy plan states that the warrants were granted to bank in connection with debtor-in-possession financing because the warrants were issued by company in connection with the issuance of a debt_instrument the line of credit the investment_unit rules of sec_1273 are applicable see the discussion in 634_f2d_484 10th cir under sec_1273 the issue_price of an investment_unit is determined as if the investment_unit were a debt_instrument in the case of a debt_instrument issued for money the issue_price of the instrument generally is the amount_paid for the instrument see sec_1273 for example the issue_price of a loan is the amount_loaned therefore in the case of an investment_unit issued in a cash lending transaction the issue_price of the investment_unit is the amount_loaned the determination of the issue_price of a debt_instrument investment_unit is made as of the proposed_regulations under sec_1273 were published in the federal_register on date the proposed_regulations would have provided guidance on how to determine the issue_price of a debt_instrument issued after including an investment_unit treated as a debt_instrument fed reg big_number under the proposed_regulations rules similar to those under sec_1_1232-2 would have applied to allocate an investment unit’s issue_price to its components as of the issue_date the proposed_regulations were withdrawn in when new proposed_regulations were published in the federal_register fed reg big_number the proposed_regulations were finalized in t d 1994_1_cb_38 the final regulations generally apply to debt instruments issued on or after date neither the proposed_regulations nor the final regulations provide specific rules to determine the fair_market_value of the components of an investment_unit for purposes of making the allocation also see the discussion in custom chrome inc v commissioner t c m big_number appeal docketed no 9th circuit date tam-115700-99 issue_date see sec_1275 sec_1273 requires an allocation of the issue_price of an investment_unit to its components based on their relative fair market values the amount of oid associated with the debt_instrument equals the portion of the value of the investment_unit allocated to the property component in this case the issue_price of the investment_unit is the amount_loaned pursuant to the line of credit agreement the dollar_figured advanced to company on date e the investment_unit is valued as of the date_of_issuance the amount of oid associated with the debt_instrument is the portion of the value of the investment_unit allocated to the warrants under the investment_unit rules of sec_1273 company would be entitled to deduct the amount of oid associated with the financing provided by bank over the life of the loan the amount of oid is computed as of the date_of_issuance and equals the portion of the value of the investment_unit allocated to the warrants if the warrants have no value as of the date_of_issuance then there is no oid associated with the financing provided by bank for tax purposes the debt and property elements of an investment_unit are treated separately see revrul_72_46 1972_1_cb_50 the lapse of the warrant element of an investment_unit does not affect the treatment of the debt element or the amount of oid on the debt element if the property element is a warrant the portion of the issue_price of the investment_unit allocated to the warrant is treated by the issuer borrower as an option premium the option premium is not taxable to the issuer upon receipt see revrul_58_234 1958_1_cb_279 modified by revrul_68_151 1968_1_cb_636 prior to the amendment to sec_1032 the issuer generally would company argues that the warrants granted to bank should be valued as of the date the warrants were repurchased this would result in oid in the amount of dollar_figureh the amount_paid to bank to repurchase the warrants however this approach is inconsistent with the statutory requirement of having the oid taken into account for tax purposes ratably over the life of a debt_instrument sec_1273 provides that the issue_price of an investment_unit is to be determined on the date_of_issuance in order to determine the issue_price of its debt component the issue_price of the investment_unit is allocated between the debt component and the warrants on the basis of relative fair market values consequently the warrants must be valued as of the date_of_issuance in order to determine the issue_price of the debt component as well as the amount of oid associated with the debt component revrul_72_198 1972_1_cb_223 provided in part that a stock_warrant is an option for purposes of sec_1234 revrul_77_40 1977_1_cb_248 limited the application of revrul_72_198 to warrants issued after date revrul_86_9 1986_1_cb_290 obsoleted revrul_72_198 because of the amendment that extended the application of sec_1032 to warrants tam-115700-99 recognize any gain_or_loss realized upon the lapse or termination of the warrant see sec_1234 and revrul_78_182 1978_1_cb_265 after the amendment the issuer generally would not recognize any gain_or_loss realized upon the lapse or termination including a repurchase of the warrant
